Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: numeral 206 in Fig. 2 and numeral 600 in Fig. 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “A worker node for data parallelism, the worker node having one or more processors which, alone or in combination are configured to provide for performing of the following steps”. It is unclear whether the language “alone or in combination are configured to provide for performing of the following steps” refers to the worker node or to the one or more processors. Claims 11-15 are indefinite for failing to cure the deficiencies of claim 10 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) removing gradients of dropped neurons from gradient updates to obtain a compressed gradient update; 

These limitations are mathematical operations on a matrix or vector and also mental processes of evaluating a vector or a matrix which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
transmitting dropped neuron information and the compressed gradient update to 
one or more receivers; and 
Transmitting is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). One or more receivers are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the transmitting is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i):
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data


CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
one or more receivers
a parameter server 
a worker node.
Receivers, a parameter server and a worker node are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
wherein the dropped neuron information comprises an explicit list of integers or a Boolean vector.
This limitation is a mathematical concept and a mental process of evaluating a vector which can be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recites additional elements to impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
wherein gradient updates are in a matrix data structure or a sufficient factor vector data structure.
This limitation is mathematical operations on a matrix or vector and also a mental process of evaluating a matrix or a vector which can be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recites additional elements to impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
performs the removing… and recovering steps.
This limitation is mathematical operations on a matrix or vector and a mental process of evaluating a matrix or a vector which can be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
one worker node in a group of worker nodes configured in a peer-to-peer setting
performs the transmitting step
Worker nodes are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e). Transmitting is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2.Additionally, the transmitting is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 10
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) removing gradients of dropped neurons from gradient updates to obtain a compressed gradient update;
(2) recovering correct gradient updates by zero injection into the compressed gradient update based on the dropped neuron information.
These limitations are a mathematical operation on a matrix or vector and also mental processes of evaluating a vector or a matrix which can reasonably be performed in one’s mind with the aid of pencil and paper, but for the recitation of the one or more processors. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
A worker node for data parallelism
one or more processors 
transmitting dropped neuron information and the compressed gradient update 
one or more receivers
A worker node and one or more receivers are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e). One or more processors amounts to no more than mere instructions to apply the abstract idea on a generic computer. See MPEP 2106.05(f). Transmitting is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the transmitting is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
The worker node
one or more receivers
a parameter server 
a worker node
Receivers, a parameter server and worker nodes are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations: 
wherein the dropped neuron information comprises an explicit list of integers or a Boolean vector.
This limitation is a mathematical concept and a mental process of evaluating a vector which can be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
The worker node

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations: 
wherein gradient updates are in a matrix data structure or a sufficient factor vector data structure.
This limitation is a mathematical operation on a matrix or vector and a mental process of evaluating a matrix or a vector which can be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
The worker node

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 10.
Step 1: The claim recites a system, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations: 
(1) wherein zero injection was performed on the second correct gradient update; and 
(2) updating a local model replica with the second correct gradient update.
These limitations are a mathematical operation on a matrix or vector and also mental processes of evaluating a vector or a matrix which can reasonably be performed in one’s mind with the aid of pencil and paper, but for the recitation of one or more processors. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
The worker node
one or more processors
receiving a second correct gradient update 
a parameter server, 
The worker node and a parameter server are generally linking the abstract idea to the particular technological environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e). One or more processors amounts to no more than mere instructions to apply the abstract idea on a generic computer. See MPEP 2106.05(f). Receiving is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the receiving is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strom (“Scalable Distributed DNN Training Using Commodity GPU Cloud Computing”) in view of Ko et al. (“Controlled Dropout: a Different Dropout for Improving Training Speed on Deep Neural Network”), and further in view of SciPy (“scipy.sparse.coo_matrix”).

	Regarding CLAIM 1, Strom teaches: A method for compressing distributed deep learning gradient traffic in data parallel settings, the method comprising: (Strom teaches a distributed network and “data parallelism” by p. 1488, col. 2, ¶2: “Since in this paper we are concerned with larger scale distributed training on commodity compute nodes, we focus on data-parallel methods.” The messages M are the gradient updates in pseudocode step 8 on p. 1489, §2.6.)
removing gradients… from gradient updates to obtain a compressed gradient update; (Strom p. 1489, §2.3, ¶1: “We can significantly compact sub-gradients by considering only gradient elements whose absolute values exceed a threshold.” On p. 1489, §2.6, Pseudocode step 7 teaches keeping gradients above a threshold, thereby removing gradients below a threshold. )
transmitting… information and the compressed gradient update to one or more receivers; and (On p. 1489, §2.5-2.6, pseudocode step 8 teaches sending compressed M to all other compute nodes. The compressed M is the gradient update, and the information is encoded by the index (i).)
recovering correct gradient updates by [decompressing/uncompressing] the compressed gradient update… (On p. 1489, §2.6, pseudocode step 1 teaches “uncompress any weight update messages from other compute nodes”)
However, Strom does not explicitly teach: gradients of dropped neurons, dropped neuron information, nor zero injection into the compressed gradient update based on the dropped neuron information
But Ko teaches: gradients of dropped neurons and dropped neuron information (Ko discloses dropout at p. 973 §A, ¶1: “Let…                         
                            
                                
                                    Y
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     be the matrix of a mini-batch obtained by applying activation function and dropout on layer l” and at the Fig. 1 legend: “Zero elements generated by controlled dropout.” Ko discloses dropped neuron information by the layer indices given at p. 974, top of col. 1. While Ko explicitly teaches compressing weights and biases in Algorithm 1, step 8-9 on p. 973, Ko demonstrates that dropped neurons produce respective zero values of gradients (i.e., the partial derivative of E with respect to W (equation 7 on p. 974) is zero if E does not depend on W))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Ko’s controlled dropout technique in Strom’s network, where dropped neurons produce zero-value gradients which are below the threshold in Strom’s pseudocode step 7 (p. 1489, §2.6), and therefore dropped neuron information is provided by the index (i). A motivation for the combination is that controlled dropout would avoid overfitting in Strom’s network (Ko p. 972, col. 1: “The dropout technique [4] was proposed to avoid overfitting by randomly dropping units from neural network during training time. Many network models adopt the dropout technique.”) 
zero injection into the compressed gradient update based on the dropped neuron information
	But SciPy teaches: zero injection into the compressed [matrix] based on [index/coordinate] information (SciPy teaches that COOrdinate format (COO format) is a compressed data format for storing a sparse matrix formed by three arrays - see p. 1, above Notes, “to construct from three arrays:”. To summarize, COO format stores the values of each non-zero entry in a data array, row and column coordinates of each non-zero data entry in corresponding row and column arrays, and also stores the dimensions of the matrix. To decompress a matrix stored in COO format, as shown on p. 2, lines 1-8, a function coo_matrix().toarray() creates an empty matrix having a size of the given dimensions, inserts the non-zero data entries into their corresponding row and column coordinates, and fills the remaining matrix entries with zeros.)
SciPy is in the same field of endeavor as the claimed invention, namely data compression. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress and decompress the gradient matrix with dropped neuron information of the Strom/Ko combination using the COO format of SciPy, thereby injecting zeros into the compressed gradient update based on the dropped neuron information. A motivation for using the teachings of SciPy is that Strom teaches compression but does not provide any specific technique by which to perform compression. SciPy provides the compression technique of COO format.

Regarding CLAIM 2, the combination of Strom, Ko, and SciPy teaches: The method according to claim 1, 
Further, Strom teaches: wherein the one or more receivers comprise a parameter server or a worker node. (Strom teaches “worker nodes” are compute nodes. See p. 1488, §2.1, first sentence: “In 

Regarding CLAIM 3, the combination of Strom, Ko, and SciPy teaches: The method according to claim 1, 
Neither Strom nor Ko explicitly teaches: wherein the… information comprises an explicit list of integers or a Boolean vector.
But SciPy teaches: wherein the… information comprises an explicit list of integers or a Boolean vector. (On p. 2, lines 1-8, SciPy discloses that row (“row”) and column (“col”) vectors for COO format each comprise an explicit list of integers. The COO format retains dropped neuron information because any entry not stored by a coordinate is a zero-value gradient.) The combination of Ko and SciPy has already been shown to teach the information is the dropped neuron information of Ko.

Regarding CLAIM 4, the combination of Strom, Ko, and SciPy teaches: The method according to claim 1, 
Neither Strom nor Ko explicitly teaches: wherein gradient updates are in a matrix data structure.
But SciPy teaches: wherein gradient updates are in a matrix data structure (The broadest reasonable interpretation of “matrix data structure” includes COO format which is a compressed matrix data structure, consisting of data entries and their corresponding rows and columns within the matrix. See the example section.) The combination of Strom and SciPy has already been shown to teach the gradient updates are in the COO format of SciPy.
or a sufficient factor vector data structure. (Examiner is only required to cite prior art that teaches one of the alternative limitations in the claim.) 

Regarding CLAIM 5, the combination of Strom, Ko, and SciPy teaches: The method according to claim 1, 
Further, Strom teaches: wherein one worker node in a group of worker nodes configured in a peer-to-peer setting (“Peer-to-peer messages,” p. 1489, §2.5) performs the removing, (On p. 1489, §2.6, pseudocode steps 7- 8 teaches removing by compressing at a compute node)
transmitting, (On p. 1489, §2.6, pseudocode step 8 teaches sending compressed M to all other compute nodes. The compressed M is the gradient update, the information is encoded by the index (i).)
and recovering steps. (On p. 1489, §2.6, pseudocode step 1 teaches uncompressing update messages from other compute nodes.)

Regarding CLAIM 6, the combination of Strom, Ko, and SciPy teaches: The method according to claim 5, 
Further, Strom teaches: further comprising: receiving, by the one worker node from the group of worker nodes, one or more compressed gradient matrices; (On p. 1489, §2.6, pseudocode step 1 teaches “receive… any weight update messages from other compute nodes.”)
decompressing the one or more compressed gradient matrices to obtain one or more decompressed gradient matrices; and (On p. 1489, §2.6, pseudocode step 1 teaches “uncompress any weight update messages from other compute nodes.”)
merging the one or more decompressed gradient matrices with the gradient updates. (On p. 1489, §2.6, pseudocode step 1 teaches “apply [weight update messages] to the local replica of the DNN” (bracketed terms added by examiner). Additionally, on p. 1489, in §2.3, the last paragraph states: “senders communicate deltas of individual weights to all other nodes and receivers apply the deltas to the local replica of the DNN,” where applying deltas is merging.)

	Regarding CLAIM 10, Strom teaches: A worker node for data parallelism, the worker node having one or more processors which, alone or in combination are configured to provide for performance of the following steps: (“Data parallelism” is taught by p. 1488, col. 2, ¶2: “Since in this paper we are concerned with larger scale distributed training on commodity compute nodes, we focus on data-parallel methods.” Strom teaches one or more processors at p. 1490, §3.1, ¶1: “NVIDIA GRID K520 GPU.”)
removing gradients… from gradient updates to obtain a compressed gradient update;Page 18 of 20Attorney Docket No. 816158 (Strom p. 1489, §2.3, ¶1: “We can significantly compact sub-gradients by considering only gradient elements whose absolute values exceed a threshold.” On p. 1489, §2.6, pseudocode step 7 teaches keeping gradients above a threshold, thereby removing gradients below a threshold.)
(Client Ref. NLE-819-17-US)transmitting… information and the compressed gradient update to one or more receivers; and (On p. 1489, §2.6, pseudocode step 8 teaches sending compressed M to all other compute nodes. The compressed M is the gradient update, the information is encoded by the index (i).)
recovering correct gradient updates [decompressing/uncompressing] the compressed gradient update… (On p. 1489, §2.6, pseudocode step 1 teaches “uncompress any weight update messages from other compute nodes”)
However, Strom does not explicitly teach: gradients of dropped neurons, dropped neuron information, nor zero injection into the compressed gradient update based on the dropped neuron information
But Ko teaches: gradients of dropped neurons and dropped neuron information (Ko discloses dropout at p. 973, §A, ¶1: “Let…                         
                            
                                
                                    Y
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     be the matrix of a mini-batch obtained by applying activation function and dropout on layer l” and at the Fig. 1 legend: “Zero elements generated by controlled dropout.” Ko discloses dropped neuron information by the layer indices given at p. 974, top of col. 1. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Ko’s controlled dropout technique in Strom’s network, where dropped neurons produce zero-value gradients which are below the threshold in Strom’s pseudocode step 7 (p. 1489, §2.6), and therefore dropped neuron information is provided by the index (i). A motivation for the combination is that controlled dropout would avoid overfitting in Strom’s network (Ko p. 972, col. 1: “The dropout technique [4] was proposed to avoid overfitting by randomly dropping units from neural network during training time. Many network models adopt the dropout technique.”) 
However, the combination of Strom and Ko does not explicitly teach: zero injection into the compressed gradient update based on the dropped neuron information
	But SciPy teaches: zero injection into the compressed [matrix] based on [index/coordinate] information (SciPy teaches that COOrdinate format (COO format) is a compressed data format for storing a sparse matrix formed by three arrays - see p. 1, above Notes, “to construct from three arrays:”. To summarize, COO format stores the values of each non-zero entry in a data array, row and column coordinates of each non-zero data entry in corresponding row and column arrays, and also stores the dimensions of the matrix. To decompress a matrix stored in COO format, as shown on p. 2, lines 1-8, a function coo_matrix().toarray() creates an empty matrix having a size of the given dimensions, inserts the non-zero data entries into their corresponding row and column coordinates, and fills the remaining matrix entries with zeros.)
SciPy is in the same field of endeavor as the claimed invention, namely data compression. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date injecting zeros into the compressed gradient update based on the dropped neuron information. A motivation for using the teachings of SciPy is that Strom teaches compression but does not provide any specific technique by which to perform compression. SciPy provides the compression technique of COO format.

Regarding CLAIM 11, the combination of Strom, Ko, and SciPy teaches: The worker node according to claim 10, 
Further, Strom teaches: wherein the one or more receivers comprise a parameter server or a worker node. (Strom teaches “worker nodes” are compute nodes. See p. 1488, §2.1, first sentence: “In data-parallel distributed SGD, each compute node has a local replica of the DNN and computes sub-gradients based on different partitions of the training data.”)

Regarding CLAIM 12, the combination of Strom, Ko, and SciPy teaches: The worker node according to claim 10, 
Neither Strom nor Ko explicitly teaches: wherein the… information comprises an explicit list of integers or a Boolean vector.
But SciPy teaches: wherein the… information comprises an explicit list of integers or a Boolean vector. (On p. 2, lines 1-8, SciPy discloses that row (“row”) and column (“col”) vectors for COO format each comprise an explicit list of integers. The COO format retains dropped neuron information because any entry not stored by a coordinate is a zero-value gradient.) The combination of Ko and SciPy has already been shown to teach the information is the dropped neuron information of Ko.

CLAIM 13, the combination of Strom, Ko, and SciPy teaches: The worker node according to claim 10, 
Neither Strom nor Ko explicitly teaches: wherein gradient updates are in a matrix data structure
But SciPy teaches: wherein gradient updates are in a matrix data structure (The broadest reasonable interpretation of “matrix data structure” includes COO format which is a compressed matrix data structure, consisting of data entries and their corresponding rows and columns within the matrix. See the example section.) The combination of Strom and SciPy has already been shown to teach the gradient updates are in the COO format of SciPy.
or a sufficient factor vector data structure. (Examiner is only required to cite prior art that teaches one of the alternative limitations in the claim.) 

	Regarding CLAIM 14, the combination of Strom, Ko, and SciPy teaches: The worker node according to claim 10, 
Further, Strom teaches: wherein the one or more processors are configured to provide for the performance of: (Strom teaches one or more processors at p. 1490, §3.1, ¶1: “NVIDIA GRID K520 GPU.”)
receiving a second correct gradient update from a parameter server, wherein zero injection was performed on the second correct gradient update; and (The broadest reasonable interpretation of this limitation includes a local compute node receiving a second compressed gradient update from another compute node (“a parameter server”) and performing zero injection on the second compressed gradient update at the local compute node. The compressed gradient update is “correct” under the broadest reasonable interpretation of the term.

updating a local model replica with the second correct gradient update. (On p. 1489, §2.6, pseudocode step 1 teaches “apply [weight update messages] to the local replica of the DNN” (bracketed terms added by examiner). Additionally, on p. 1489, in §2.3, the last paragraph states: “senders communicate deltas of individual weights to all other nodes and receivers apply the deltas to the local replica of the DNN,” where applying deltas is updating.)

Regarding CLAIM 15, the combination of Strom, Ko, and SciPy teaches: The worker node according to claim 10, 
Further, Strom teaches: wherein the one or more processors are configured to provide for the performance of: (Strom teaches one or more processors at p. 1490, §3.1, ¶1: “NVIDIA GRID K520 GPU.”)
receiving a second compressed gradient update and a second… information from another worker node; (On p. 1489, §2.6, pseudocode step 1 teaches receiving compressed weight update messages from other compute nodes. Strom teaches at least one local compute node and two other compute nodes by the experiment with five compute nodes recorded in Table 2, row 2 on p. 1490.)
recovering a second correct gradient update by [decompressing/uncompressing] the second compressed gradient update; and (On p. 1489, §2.6, pseudocode step 1 teaches “uncompress any weight update messages from other compute nodes”)
updating a local model replica with the second correct gradient update. (On p. 1489, §2.6, pseudocode step 1 teaches “apply [weight update messages] to the local replica of the DNN” (bracketed terms added by examiner). Additionally, on p. 1489, in §2.3, the last paragraph states: “senders 
Further, Ko teaches through the combination of Strom and Ko: dropped neuron information (Ko discloses dropout at p. 973, §A, ¶1: “Let…                         
                            
                                
                                    Y
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     be the matrix of a mini-batch obtained by applying activation function and dropout on layer l” and at the Fig. 1 legend: “Zero elements generated by controlled dropout.” Ko discloses dropped neuron information by the layer indices given at p. 974, top of col. 1. While Ko explicitly teaches compressing weights and biases in Algorithm 1, step 8-9 on p. 973, Ko demonstrates that dropped neurons produce respective zero values of gradients (i.e., the partial derivative of E with respect to W (equation 7 on p. 974) is zero if E does not depend on W))
	Further, SciPy teaches through the combination of Strom, Ko, and SciPy: zero injection into the compressed gradient update based on [index/coordinate] information (SciPy teaches that COOrdinate format (COO format) is a compressed data format for storing a sparse matrix. COO format stores the row and column coordinates of each non-zero data entry along with the dimensions of the matrix. To decompress a matrix stored in COO format, a function coo_matrix().toarray() creates an empty matrix having a size of the given dimensions, inserts the non-zero data entries into their corresponding row and column coordinates, and fills the remaining matrix entries with zeros.)

Claim 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Strom (“Scalable Distributed DNN Training Using Commodity GPU Cloud Computing”), in view of Ko et al. (“Controlled Dropout: a Different Dropout for Improving Training Speed on Deep Neural Network”), and further in view of Lin et al. (“Deep Gradient Compression: Reducing the Communication Bandwidth for Distributed Training”).

Regarding CLAIM 7, Strom teaches: A system for data parallelism, comprising: (“Data parallelism” is taught by p. 1488, col. 2, ¶2: “Since in this paper we are concerned with larger scale distributed training on commodity compute nodes, we focus on data-parallel methods.”)
a parameter server; and one or more worker nodes, (Strom teaches a distributed network with five compute nodes in Table 2, row 2 on p. 1490. One of these compute nodes is interpreted as being a “parameter server” and another one is interpreted as being “one worker node.”)
each worker node being configured to: 
remove gradients… from gradient updates to obtain a compressed gradient update; (Strom p. 1489, §2.3, ¶1: “We can significantly compact sub-gradients by considering only gradient elements whose absolute values exceed a threshold.” On p. 1489, §2.6, pseudocode step 7 teaches keeping gradients above a threshold, thereby removing gradients below a threshold. )
transmit… information and the compressed gradient update to the parameter server; (On p. 1489, §2.6, pseudocode step 8 teaches sending compressed M to all other compute nodes. The compressed M is the gradient update, and the information is encoded by the index (i).)
wherein the parameter server is configured to: 
receive compressed gradient updates from each of the one or more worker nodes; (On p. 1489, §2.6, pseudocode step 1 teaches receiving compressed weight update messages from other compute nodes.)
decompress the compressed gradient updates to obtain one or more decompressed gradient updates; (On p. 1489, §2.6, pseudocode step 1 teaches “uncompress any weight update messages from other compute nodes”)
	However, Strom does not explicitly teach: gradients of dropped neurons nor dropped neuron information. While Strom broadly teaches “receivers apply the deltas to the local replica of the DNN” merge the one or more decompressed gradient updates to obtain a merged gradient update.
But Ko teaches: gradients of dropped neurons and dropped neuron information (Ko discloses dropout at p. 973 §A, ¶1: “Let…                         
                            
                                
                                    Y
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     be the matrix of a mini-batch obtained by applying activation function and dropout on layer l” and at the Fig. 1 legend: “Zero elements generated by controlled dropout.” Ko discloses dropped neuron information by the layer indices given at p. 974, top of col. 1. While Ko explicitly teaches compressing weights and biases in Algorithm 1, step 8-9 on p. 973, Ko demonstrates that dropped neurons produce respective zero values of gradients (i.e., the partial derivative of E with respect to W (equation 7 on p. 974) is zero if E does not depend on W.))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Ko’s controlled dropout technique in Strom’s network, where dropped neurons produce zero-value gradients which are below the threshold in Strom’s pseudocode step 7 (p. 1489, §2.6), and therefore dropped neuron information is provided by the index (i). A motivation for the combination is that controlled dropout would avoid overfitting in Strom’s network (Ko p. 972, col. 1: “The dropout technique [4] was proposed to avoid overfitting by randomly dropping units from neural network during training time. Many network models adopt the dropout technique.”)
While Strom broadly teaches “receivers apply the deltas to the local replica of the DNN” (p. 1489, §2.3, last para.), the combination of Strom and Ko does not explicitly teach: wherein the parameter server is configured to: merge the one or more decompressed gradient updates to obtain a merged gradient update.
But Lin teaches this limitation. On p. 12, Algorithm 2 Step 7 shows summing the gradients from the other worker nodes with a local gradient. G indicates gradient, k denotes a worker node out of N worker nodes, and t denotes a time step.

    PNG
    media_image1.png
    46
    556
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have summed the gradients from the other worker nodes with a local gradient at the “parameter server,” with a motivation to keep the gradients synchronized across all the worker nodes. (Lin p. 12, lines 2-3: “The gradients from all nodes are summed up to optimize their models. By this synchronization step, models on different nodes are always the same during the training.”).
	
	Regarding CLAIM 8, the combination of Strom, Ko, and Lin teaches: The system according to claim 7,
Further, Strom teaches: wherein the parameter server is further configured to: compress the merged gradient update; and transmit the compressed merged gradient update to the one or more worker nodes. (Strom P. 1489, §2.6, pseudocode Step 8 teaches compressing a gradient update and transmitting it to all other compute nodes)
	
Regarding CLAIM 9, the combination of Strom, Ko, and Lin teaches: The system according to claim 7, 
Further, Strom teaches: wherein the parameter server is further configured to: transmit the merged gradient update to the one or more worker nodes. (P. 1489, §2.6, pseudocode Step 8 teaches compressing a gradient update and transmitting it to all other compute nodes. The claim does not preclude the merged gradient update from being compressed first, as is done in Strom.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Sparse Communication for Distributed Gradient Descent” to Aji et al. teaches speeding up distributed stochastic gradient descent by exchanging sparse updates instead of dense updates.
“Accurate, Large Minibatch SGD: Training ImageNet in 1 Hour” to Goyal et al. teaches distributed synchronous stochastic gradient descent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127